                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

STEPHEN G. ERWIN                                                                       PLAINTIFF

v.                              Case No. 1:17-cv-00079-KGB/BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                       DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Stephen G. Erwin’s complaint is dismissed with prejudice.

       So adjudged this 11th day of February, 2019.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
